Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

AGREEMENT made this 26th day of August, 2004, by and between SUSQUEHANNA
BANCSHARES, INC., a Pennsylvania corporation (the “Company”), on the one side,
and MICHAEL M. QUICK, an adult individual whose principal residence is at 323
Hawthorne Avenue, Haddonfield, NJ 08033 (the “Employee”), on the other side.

 

Background

 

The Company desires to induce the Employee to remain in its employment, and the
Employee hereby agrees to accept continuation of employment with the Company on
the terms and subject to the conditions hereinafter set forth.

 

1. Position. The Company hereby agrees to continue the Employee’s employment,
and the Employee hereby agrees to continue employment, as Senior Vice President
and Group Executive of the Company with supervisory responsibility for the
Company’s banking affiliates, and Chairman of Susquehanna Patriot Bank (the
“Bank”).

 

2. Duties.

 

2.1. The Employee agrees to assume such duties and responsibilities as may be
consistent with the position of Senior Vice President and Group Executive of the
Company, and Chairman of Equity Bank, and as may be assigned to the Employee by
the Board of Directors, the President or the Chief Executive Officer of the
Company or by the by-laws of the Company, from time to time. No change in the
duties of the Employee shall in any way diminish the compensation payable to him
or her pursuant to the provisions of paragraph 4 hereof.

 

2.2. The Employee agrees to devote his or her full time, skill, attention and
energies, and his or her best efforts to the performance of his or her duties
under this Agreement



--------------------------------------------------------------------------------

consistent with practices and policies established from time to time by the
Company. The Employee agrees, in addition to the covenants concerning
Non-Competition contained in Paragraph 14, that he or she will not engage in any
other business activity (including, without limitation, participation by the
Employee on any unaffiliated profit or non-profit board of directors) except:
(i) upon the prior written notice to and consent of the Company’s Board of
Directors, or (ii) solely as an investor in real or personal property, the
management of which shall not detract from the performance of his or her duties
hereunder; provided, however, that the engagement by the Employee in any such
business activity shall at all times be in conformity with the Company’s Code of
Conduct, as the same may be amended or supplemented from time to time.
Notwithstanding anything herein to the contrary, the Employee shall terminate
any such activity upon reasonable request by the Company.

 

3. Period of Employment. Unless terminated earlier pursuant to subparagraph 7.3,
10.1, 10.2, 10.3 , 10.5 or 10.7 hereof, the period of employment (the “Period of
Employment”) shall commence on the date of this Agreement and end on the second
December 31 next following the date of this Agreement (the “Termination Date”).
If written election not to renew by either party is not received by the other
party by (a) November 1 of the year of the effective date of this Agreement, or
(b) November 1 any subsequent year, if this Agreement has previously been
extended pursuant to this paragraph 3, then the Period of Employment will be
automatically extended to the next anniversary of the Termination Date.

 

-2-



--------------------------------------------------------------------------------

4. Compensation. For all services rendered by the Employee under this Agreement,
the Company shall pay, or shall cause the Bank to pay, to the Employee
compensation as provided below:

 

4.1. Base Salary. Commencing on the date hereof and continuing for the next
twelve (12) months of employment hereunder, the Company shall pay, or shall
cause the Bank to pay, the Employee, in equal monthly installments, a minimum
base salary at the rate of $270,000 per year. In connection with the annual
review required by subparagraph 4.3 hereof, the Employee’s base salary shall be
reviewed and in light of such review may be increased (but not decreased),
taking into account any change in the Employee’s responsibilities, performance
of the Employee and other pertinent factors. Payment of any increase in the
Employee’s base salary (if any) shall commence no later than July 1st of the
year in which the increase is granted.

 

4.2. Bonus. The Company or the Bank may but shall not be required to pay to the
Employee annual bonus compensation in such amount as may be determined by the
appropriate Board of Directors or its designee within guidelines established by
the Company. Such bonus shall not exceed the amount of the Employee’s base
compensation.

 

4.3. Annual Review. The determination of compensation payable by the Company or
the Bank hereunder shall be made by the Compensation Committee of the Company,
or its nominee, which shall perform an annual review of this Agreement, the
Employee’s performance with the Company, and compensation payable hereunder. In
such annual review, the Compensation Committee shall consider the
recommendations of the Bank’s Board of Directors. The results of such review,
including recommendation as to salary adjustment and bonus, shall be reported to
the Company and shall be memorialized in the minutes of the meetings of the
Company’s Board of Directors or held in a confidential file by the Bank’s or the
Company’ s Human Resources Department.

 

4.4. Key Executive Incentive Plan. Employee shall be eligible to participate in
the Company’s Key Executive Incentive Plan (which contains a cash incentive and
a stock incentive component), as amended and revised by the Company from time to
time. Any such cash incentive shall not exceed the amount of the Employee’s base
compensation.

 

-3-



--------------------------------------------------------------------------------

5. Employee Expenses. Subject to such general employee expense account policies
as the Company and the Bank may from time to time adopt, the Company, or the
Bank, as the case may be, will pay or reimburse the Employee upon presentation
of vouchers or invoices for reasonable expenses incurred by the Employee in the
performance of his or her duties in carrying out the terms and provisions of
this Agreement, including, without limitation, expenses for such items as
entertainment, travel, meals, hotel and similar items. The Bank shall also
either pay directly or reimburse Employee during the term of this Agreement for
membership fees and regular dues owed by Employee relating to his membership in
the Ballamor Country Club, or, at the Employee’s option, another country club
within the Company’s market area with a substantially similar level of fees and
dues. In the event that any reimbursed expenses are disallowed by the Internal
Revenue Service as deductions to the Company or the Bank, as the case may be,
the Employee shall retain such reimbursed expense amounts which the Employee
shall treat and report as additional compensation and which the Company or the
Bank, as the case may be, shall treat as deductible salary expense.

 

The Company also shall provide the Employee during his or her employment under
this Agreement with the full time use of a car selected by the Employee and
comparable to the car available at present. Such car shall be used by the
Employee in accordance with any and all general car policy(ies) as the Company
may from time to time adopt. Such car shall be selected, maintained and replaced
in accordance with the Company’s general policy on cars for employees having
need of a car for such use.

 

-4-



--------------------------------------------------------------------------------

6. Vacations. The Employee will be entitled to paid vacation annually as
specified under the Company’s Vacation Policy, to be taken at times reasonably
convenient to the Company.

 

7. Benefits.

 

7.1. The Employee shall be entitled to group term life insurance insuring the
Employee’s life during the term of employment, disability insurance coverage,
and accidental death and dismemberment benefits, including death benefit, in
such amounts and in such coverage as shall be consistent with the insurance
coverage programs available to other salaried employees of the Company, as the
same may change from time to time. The Employee shall designate the beneficiary
of such policy and benefits.

 

7.2. The Employee shall be entitled to major medical and health insurance
coverage for the Employee and his or her immediate family on such terms, in such
amounts and in such coverage as shall be consistent with the insurance coverage
programs available to other salaried employees of the Company generally, as the
same may change from time to time.

 

7.3. If the Employee becomes and continues to be permanently disabled, such
disability to be defined as the Employee’s inability, as a result of illness,
incapacity, disease or calamity to perform a substantial part of his or her
reasonable duties as set forth herein, with no reasonable expectation that the
Employee will be able to resume the performance of his or her reasonable duties,
the Company shall continue to pay, or shall cause the Bank to pay, to the
Employee the base salary set forth in paragraph 4, above, and, except as
provided in the next sentence of this paragraph, all other benefits as set forth
in this Agreement for a period of no less than six (6) months following the
commencement of such permanent disability. Any provision of this Agreement
notwithstanding, the Employee shall be conclusively deemed to be

 

-5-



--------------------------------------------------------------------------------

permanently disabled if he or she is physically or mentally unable to perform
his or her duties or a substantial part thereof for a period of six consecutive
months. The Employee shall have no right to earn any bonus compensation during
such period of time. Thereafter, if such permanent disability continues, this
Agreement shall terminate and the Company and the Bank (i) shall have no further
obligation to the Employee under this Agreement other than in connection with
such benefits as may be available under such disability insurance programs, and
(ii) shall not be obligated to provide or pay for any benefits under the
programs or policies listed in subparagraphs 7.1 and 7.2 above, except as
provided in subparagraph 10.11.

 

7.4. To the extent such benefits are not specifically described or duplicated
hereinabove in this paragraph 7, the Employee shall also be entitled to
participate in any and all thrift, profit sharing, benefit and pension and
similar plans, now or hereafter maintained by the Company or the Bank and
offered by the Company or the Bank to its salaried, non-union employees
generally; provided, however, that if such participation in any such plan is
terminated by the Bank’s or the Company’s Board of Directors, or any committee
thereof, then the Employee shall have no automatic entitlement to participate in
the same.

 

8. Confidential Information. During the term of employment, and at any time
thereafter, the Employee shall not, without the consent of a senior officer of
the Company, disclose to any person, firm or corporation (except, during the
term of his or her employment, to the extent necessary to perform his or her
duties hereunder) any customer lists, trade secrets, reports, correspondence,
mailing lists, manuals, price lists, employee lists, prospective employee lists,
letters, records or any other confidential information relating to the business
of the Company or the Bank or any Affiliate of the Company and shall not,
without the consent of a senior officer of the Company, deliver any oral address
or speech or publish, or knowingly permit to be published, any written matter in
any way relating to confidential information regarding the business of the
Company or the Bank or any Affiliate of the Company.

 

-6-



--------------------------------------------------------------------------------

9. Property Rights. The Employee agrees that all literary work, copyrightable
material or other proprietary information or materials developed by the Employee
during the term of this Agreement and relating to, or capable of being used or
adopted for use in, the business of the Company or the Bank shall inure to and
be the property of the Company or the Bank and must be promptly disclosed to the
Company or the Bank, as the case may be. Both during employment by the Company
and the Bank, and thereafter, the Employee shall, at the expense of the Company
or the Bank, as the case may be, execute such documents and do such things as
the Company or the Bank reasonably may request to enable the Company or the Bank
or their nominee (i) to apply for copyright or equivalent protection in the
United States, Canada and elsewhere for any literary work hereinabove referred
in this paragraph, or (ii) to be vested with any such copyright protection in
the United States, Canada and elsewhere.

 

10. Termination.

 

10.1. Effect of Non-Renewal. If the Employee receives written election not to
renew from the Company in accordance with paragraph 3 at least sixty (60) days
prior to the beginning of the calendar year containing the Termination Date (or,
if applicable, any subsequent anniversary of the Termination Date), then the
Agreement shall expire upon the Termination Date or such other date as the
parties may agree to in writing. After receipt of written election not to renew
from the Company, the Employee may elect to treat such failure to renew as
Notice of Termination by delivering written notice to the Company within thirty
(30) calendar days thereafter. Unless the parties agree otherwise in writing,
the effective date of the Notice of Termination shall be the date of delivery of
such election to the Company. Upon the effective

 

-7-



--------------------------------------------------------------------------------

date of a Notice of Termination under this subparagraph 10.1, the Company may
request the Employee to, and if requested, the Employee shall continue to
perform his or her duties as set forth in this Agreement for a period not to
exceed three (3) months from the effective date of Notice of Termination. In
addition to such period, the Employee shall be reasonably available for a period
of nine (9) additional months for advice and consultation as requested by the
Company or the Bank. The Employee shall be entitled to receive all salary and
benefits to which the Employee is entitled under this Agreement until the
applicable Termination Date; provided, however, that in the event the Employee
obtains other employment during the period prior to the Termination Date, then
the amount of base salary due hereunder shall be decreased by the salary and
benefits received by the Employee attributable to other employment during such
period. However, if the Company gives the Employee a written election not to
renew and simultaneously or subsequently terminates the Employee for Cause in
accordance with subparagraph 10.3, the Employee’s termination shall be governed
by subparagraphs 10.3 and 10.4, and not by this subparagraph.

 

10.2. Termination by the Employee. This Agreement may be terminated upon action
of the Employee by not less than two (2) months notice to the Company. The
Employee agrees in the event of termination under this subparagraph to
cooperate, advise and consult the Company as needed to assist in the transition
of the Employee’s replacement during such two (2) month period and thereafter
for a period of four (4) months during reasonable times and under reasonable
circumstances.

 

10.3. Termination by the Company for Cause. Nothing in this Agreement shall be
construed to prevent immediate termination by the Company of the Employee’s
employment under this Agreement for Cause, as defined in this Agreement.

 

-8-



--------------------------------------------------------------------------------

10.4. Effect of Termination by Employee or Termination by the Company for Cause.
If this Agreement is terminated under subparagraphs 10.2 or 10.3 hereof, the
Company shall be obligated to pay the Employee his or her base salary to the
date of such termination, plus any accrued bonus. The Bank or the Company shall
not be obligated to provide or pay for any further benefits under the programs
or policies listed in paragraph 7 above except to the extent that any of the
benefits available under such programs or policies survive termination of the
Employee’s employment by their express terms, or as required by law (e.g., COBRA
Benefits), in which event they shall continue only as required by their express
terms or as required by law, whichever is applicable. The qualifying event for
determining COBRA Benefits shall be the date on which the Employee terminates
employment or suffers a reduction of hours that would otherwise cause him to
lose coverage under the applicable group health plan but for the extension of
benefits hereunder.

 

10.5. Termination by the Company Without Cause or by the Employee Due to Adverse
Change. In addition to termination under subparagraphs 10.1, 10.2 and 10.3
above, the Employee’s employment by the Company under this Agreement may be
terminated by the Company at any time without cause during the term provided in
this Employment Agreement or by the Employee as follows: (i) within twelve (12)
months following the effective date of this Agreement if there occurs an Adverse
Change in the Employee’s Circumstances within such twelve month period; or (ii)
within twelve (12) months following a Change in Control if there occurs an
Adverse Change in the Employee’s Circumstances within such twelve (12) month
period. In the event of and in consideration for all amounts and benefits
payable hereunder by reason of a Change in Control, the Employee acknowledges
that the provisions of paragraph 14 hereof shall extend to any offices or
facilities of any business that becomes an affiliate of or successor to the
Company on account of such Change in Control.

 

-9-



--------------------------------------------------------------------------------

In any such event of termination under this subparagraph 10.5, the Company shall
pay to the Employee in a lump sum an amount equal to the greater of the
Employee’s then current monthly salary rate or the rate in effect prior to any
reduction which led to the termination times the greater of (A) the number of
months otherwise remaining in the Period of Employment set forth in paragraph 3,
or (B) 12 months. The Company shall also provide the Employee with benefits in
accordance with subparagraph 10.11 hereof.

 

10.6. (a) Anything in this Agreement to the contrary notwithstanding, in the
event that it shall be determined that any payment or distribution by the
Company to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, would constitute an “excess parachute payment” within the meaning of
§280G of the Internal Revenue Code of 1986, as amended (the “Code”) (each such
payment, a “Parachute Payment”) and would result in the imposition on the
Employee of an excise tax under Code §4999, then, in addition to any other
benefits to which the Employee is entitled under this Agreement or otherwise,
the Employee shall be paid an amount in cash equal to the sum of the excise
taxes payable by the Employee by reason of receiving Parachute Payments plus the
amount necessary to place the Employee in the same after-tax position (taking
into account any and all applicable federal, state and local excise, income or
other taxes at the highest possible applicable rates on such Parachute Payments
(including, without limitation, any payments under this subparagraph 10.6(a)) as
if no excise taxes had been imposed with respect to Parachute Payments (the
“Parachute Gross-up”). Any Parachute Gross-up otherwise required by this
subparagraph 10.6(a) shall not be made later than the time of the corresponding
payment or

 

-10-



--------------------------------------------------------------------------------

benefit hereunder giving rise to the underlying Code §4999 excise tax (to the
extent such determination has been made prior to such time), even if the payment
of the excise tax is not required under the Code until a later time. Any
Parachute Gross-up otherwise required under this subparagraph 10.6(a) shall be
made whether or not there is a Change in Control, whether or not payments or
benefits are payable under this Agreement, whether or not the payments or
benefits giving rise to the Parachute Gross-up are made in respect of a Change
in Control and whether or not the Employee’s employment with the Employer shall
have been terminated.

 

(b) All determinations to be made under this subparagraph 10.6 shall be made by
the Company’s independent public accountant (the “Accounting Firm”).

 

(c) In the event the Internal Revenue Service notifies the Employee of an
inquiry with respect to the applicability of Code §280G or Code §4999 to any
payment by the Company, or assessment of tax under Code §4999 with respect to
any payment by the Company, the Employee shall provide notice to the Company of
such inquiry or assessment within 10 days, and shall take no action with respect
to such inquiry or assessment until the Company has responded thereto (provided
such response is timely with respect to the inquiry or assessment). The Company
shall have the right to appoint an attorney or accountant to represent the
Employee with respect to such inquiry or assessment, and the Employee shall
fully cooperate with such representative as a condition of receiving a Parachute
Gross-up with respect to such inquiry or assessment.

 

(d) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in subparagraphs (a) and (b) above, or of the
representative appointed pursuant to subparagraph (c) above, shall be borne
solely by the Company.

 

-11-



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing in this subparagraph 10.6, if the imposition
of a Code §4999 excise tax could be avoided by a reduction of the payments due
to the Employee under this paragraph 10 (determined before application of
subparagraph 10.6(a)) by an amount of 10% or less, then the total of all such
payments will be reduced to an amount one dollar ($1.00) below the amount that
would cause a Code §4999 excise tax to be imposed, and subparagraph 10.6(a) will
not apply.

 

10.7. Notwithstanding anything to the contrary set forth above, this Agreement
shall terminate immediately upon the close of business on the last business day
in the calendar year in which the Employee attains the age of 65. Upon such
termination, the Employee shall be entitled, to the extent he or she is covered
by such at the time, to all retirement, pension, insurance and other benefits
available to the Company’s employees.

 

10.8. Upon termination of employment hereunder, the Employee shall not malign,
criticize or otherwise disparage the Company, the Bank or their respective
officers, directors or Affiliates.

 

10.9. Any claims for benefits under paragraph 10 of the Agreement shall be
governed by the claims procedures in the Susquehanna Bancshares, Inc. Key
Employee Severance Pay Plan, as amended from time to time. However, the
severance benefit provisions of this Agreement shall govern in lieu of the
severance provisions of such Plan. Except as specifically provided in this
Agreement, the benefits provided under this Agreement in the case of a
termination shall be in lieu of those provided by the Company and its Affiliates
under any other severance plans.

 

-12-



--------------------------------------------------------------------------------

10.10. Prior to receiving any lump sum payments to which the Employee is
entitled under this Agreement, the Employee agrees to sign an acknowledgment of
receipt and release of claims in a form acceptable to the Company.

 

10.11. If the Employee ceases to be an active employee of the Company or any
Affiliate, but the Employee is still entitled to receive salary and benefits
under one or more provisions of this Agreement other than this subparagraph, the
Employee will receive the following benefits, but only to the extent the
Employee is entitled under such other provisions of this Agreement: applicable
salary, COBRA Benefits, life insurance, and any payments due under any
non-qualified pension or savings plans under which the Employee already
participates.

 

11. Records. Upon the termination of employment hereunder, the Employee shall
deliver to the Company and the Bank, as applicable, all correspondence, reports,
customer lists, office keys, manuals, advertising brochures, sample contracts,
price lists, employee lists, prospective employee lists, mailing lists, letters,
records and any and all other documents pertaining to or containing information
relative to the business of the Company or the Bank, and the Employee shall not
remove any of such records either during the course of employment or upon the
termination thereof.

 

The Employee understands that in the event of a violation of the provisions of
this paragraph 11, the Company or the Bank, as the case may be, shall have the
right to seek injunctive relief, in addition to any other existing rights
provided herein or by operation of law, without the requirement of posting bond.
The remedies provided in this paragraph 11 shall be in addition to any legal or
equitable remedies existing between the Employee, the Bank and the Company, and
shall not be construed as a limitation upon, or as alternative or in lieu of,
such remedies.

 

-13-



--------------------------------------------------------------------------------

12. Prohibited Assignment. The Employee shall have no right to exchange,
convert, encumber or dispose of the rights to receive the benefits or payments
under this Agreement, which payments, benefits and rights thereto are expressly
declared to be non-assignable and non-transferable.

 

13. Indemnification. To the extent permitted by law, the Company and the Bank
shall indemnify the Employee and hold him or her harmless from all liability and
claims, whether meritorious or not, including the cost of defense thereof
(including reasonable attorneys’ fees) which have arisen or accrued or which
hereafter may arise or accrue and are based upon any act or omission which the
Employee has taken or committed or hereafter may take or commit on behalf of or
in connection with the Company or the Bank in his or her official capacity, so
long as the following conditions are met with respect to such claim or
liability: (a) if such action was taken in the exercise of reasonable business
judgment and was taken in an area within the scope of responsibility of the
Employee, or (b) if not within the scope of the Employee’s responsibility, (i)
at the time of such act or omission the Board of Directors of the Company or the
Bank had knowledge of the facts or circumstances pursuant to which such act was
taken or such omission occurred and (ii) no written objection to such act or
omission was duly made by the Board.

 

Actions taken by the Employee which are covered by this Agreement specifically
include (by way of illustration), but are not limited to, (a) the payment of any
salary, bonus or other compensation to any officer, director, or employee, (b)
the reimbursement or payment of any expenses incurred by any such officer,
director or employee, (c) the making or retention of any investments (including,
without limitation, loans) by the Company or the Bank, or (d) injury claims
against the Company, the Bank or the Employee based on negligence or other
alleged tortious actions and which arise in connection with the conduct of the
Company’s or the Bank’s business.

 

-14-



--------------------------------------------------------------------------------

The Employee shall indemnify the Company and the Bank and hold each harmless
from all liability and claims, whether meritorious or not, including the cost of
the defense thereof (including reasonable attorneys’ fees) which have arisen or
accrued or which hereafter may arise or accrue and are based upon acts taken
without the consent or approval of the Board of Directors of the Company or the
Bank and which represent the Employee’s deliberate malfeasance or gross
negligence.

 

14. Non-Competition. During the Period of Employment hereunder, and in the event
the Employee’s employment is terminated pursuant to subparagraphs 10.2 or 10.3
hereof, then for the later of (a) one year thereafter or (b) the period during
which compensation or benefits are being provided pursuant to this Agreement
after its termination, the Employee will not directly for himself or herself or
any third party, become engaged in any business or activity which is directly in
competition with any services or financial products sold by, or any business or
activity engaged in by, the Company or the Bank, including, without limitation,
any business or activity engaged in by any federally or state chartered bank,
savings bank, savings and loan association, trust company and/or credit union,
and/or any services or financial products sold by such entities, including,
without limitation, the taking and accepting of deposits, the provision of trust
services, the making of loans and/or the extension of credit, brokering loans
and/or leases and the provision of insurance and investment services, within a
25 mile radius of any office or facility of the Company, the Bank or any of
their Affiliates. This provision shall not restrict the Employee from owning or
investing in publicly traded securities of financial institutions, so long as
his or her aggregate holdings in any financial institution do not exceed ten
percent (10%) of the outstanding capital stock of such institution.

 

-15-



--------------------------------------------------------------------------------

During the Period of Employment hereunder, and for a period of two years
thereafter no matter the reason of termination, the Employee will not solicit
any person who was a customer of the Company or the Bank during the period of
the Employee’s employment hereunder, or solicit potential customers who are or
were identified through leads developed during the course of employment with the
Company or the Bank, or otherwise divert or attempt to divert any existing
business of the Company or the Bank within any area of 100 miles of any office
or facility of the Company, the Bank or any of their Affiliates.

 

The Employee will not, either during the Period of Employment hereunder or for a
period of two years thereafter directly for himself or any third party, solicit,
induce, recruit or cause another person in the employment of the Bank, the
Company or any of their Affiliates to terminate his or her employment for the
purposes of joining, associating, or becoming employed with any business or
activity which is in competition with any services or financial products sold,
or any business or activity engaged in, by Company or the Bank.

 

The Employee understands that in the event of a violation of any provision of
this Agreement, the Company or the Bank shall have the right to seek injunctive
relief, in addition to any other existing rights provided in this Agreement or
by operation of law, without the requirement of posting bond. The remedies
provided in this paragraph shall be in addition to any legal or equitable
remedies existing at law or provided for in any other agreement between the
Employee, the Bank or the Company, and shall not be construed as a limitation
upon, or as an alternative or in lieu of, any such remedies. If any provisions
of this paragraph shall be determined by a court of competent jurisdiction to be
unenforceable in part by reason of it being too great a period of time or
covering too great a geographical area, it shall be in full force and effect as
to that period of time or geographical area determined to be reasonable by the
court.

 

-16-



--------------------------------------------------------------------------------

15. Survival. Notwithstanding anything to the contrary in this Agreement, the
parties agree that the Employee’s obligations under paragraphs 8 and 9 of this
Agreement will continue despite the expiration of the term of this Agreement or
its termination.

 

16. Preemptive Considerations. Notwithstanding anything to the contrary set
forth herein:

 

16.1. If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s or the Company’s affairs by a notice
served under Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12
U.S.C. 1818(e)(3) and (g)(1)) or any amendments or supplements thereto, the
Company’s and the Bank’s obligations under this Agreement shall be suspended as
of the date of service unless stayed by appropriate proceedings. If the charges
in the notice are dismissed, the Company may in its discretion (i) pay the
Employee all or part of the compensation withheld while this Agreement’s
obligations were suspended, and (ii) reinstate (in whole or in part) any of its
obligations which were suspended.

 

16.2. If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank’s or the Company’s affairs by an order
issued under Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12
U.S.C. 1818 (e)(4) or (g)(1)) or any amendments or supplements thereto, all
obligations of the Bank and the Company under the contract shall terminate as of
the effective date of the order, but vested rights of the parties shall not be
affected.

 

-17-



--------------------------------------------------------------------------------

16.3. If the Bank or the Company is in default (as defined in Section 3(x)(1) of
the Federal Deposit Insurance Act), all obligations under this Agreement shall
terminate as of the date of default, but this subparagraph 16.3 shall not affect
any vested rights of the parties.

 

17. Definitions. For purposes of this Agreement:

 

The term “Adverse Change in the Employee’s Circumstances” shall include and be
limited to (A) a significant change in the nature or scope of the Employee’s
duties as set forth in the first sentence of paragraph 2 hereof such that the
Employee has been reduced to a position of materially lesser authority, status
or responsibility (provided, however, for purposes of this subparagraph, in
circumstances not involving a Change in Control, so long as the Employee remains
a senior officer (which shall mean and include any officer position with the
Company or the Bank above the position of vice president), an Adverse Change in
the Employee’s Circumstances shall not be deemed to have occurred), or the time
required to be spent by the Employee 60 miles or more beyond the Company’s
geographic market area shall be increased without the Employee’s consent by more
than twenty percent (20%), as compared to the average of the two (2) preceding
years, or (B) a reduction in the Employee’s base compensation or (C) any other
material and willful breach by the Company or the Bank of any other provision of
this Agreement.

 

The term “Affiliate” shall mean with respect to the Bank and the Company,
persons or entities controlling, controlled by or under common control with the
Bank or the Company.

 

The term “Bank” shall mean the Bank as hereinbefore defined or any entity
succeeding to substantially all of the assets and business of the Bank.

 

The term “Board” shall mean the board of directors of the Company.

 

-18-



--------------------------------------------------------------------------------

The term “Cause” shall mean any of the following: (a) the Employee’s personal
dishonesty; (b) the Employee’s incompetence; (c) the Employee’s willful
misconduct; (d) the Employee’s breach of fiduciary duty involving personal
profit; (e) the Employee’s intentional failure to perform stated duties; (f) the
Employee’s willful violation of any law, rule or regulation (other than traffic
violations or similar offenses); (g) the issuance of a final cease-and-desist
order by a state or federal agency having jurisdiction over the Company or the
Bank or any entity which controls the Company or the Bank to the extent such
cease-and-desist order requires the termination of the Employee; or (h) a
material breach by the Employee of any provision of this Agreement.

 

The term “Change in Control” shall mean the first to occur, after the date
hereof, of any of the following:

 

(a) if any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its subsidiaries) representing
25% or more of either the then outstanding shares of stock of the Company or the
combined voting power of the Company’s then outstanding securities;

 

(b) if during any period of 24 consecutive months during the existence of this
Agreement commencing on or after the date hereof, the individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason other than death to constitute at least a majority thereof;
provided that a director who was not a director at the beginning of such
24-month period shall be deemed to have satisfied such 24-month requirement (and
be an Incumbent Director) if such director was elected

 

-19-



--------------------------------------------------------------------------------

by, or on the recommendation of or with the approval of, at least two-thirds of
the directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such 24-month period) or by prior
operation of this clause (b);

 

(c) the consummation of a merger or consolidation of the Company with any other
corporation other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60% of the combined voting power of the voting securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the beneficial owner, as defined in clause (a),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its subsidiaries) representing 40% or more of either the
then outstanding shares of stock of the Company or the combined voting power of
the Company’s then outstanding securities; or

 

(d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale.

 

-20-



--------------------------------------------------------------------------------

Upon the occurrence of a Change in Control, no subsequent event or condition
shall constitute a Change in Control for purposes of this Agreement, with the
result that there can be no more than one Change in Control hereunder.

 

The term “Company” shall mean the Company as hereinbefore defined or any entity
succeeding to substantially all of the assets and business of the Company.

 

The term “COBRA Benefit” shall refer to the right to continue group health
insurance benefits under sections 601-607 of the federal Employee Retirement
Income Security Act, as amended, (29 U.S.C. part 6) Act and regulations
promulgated thereunder.

 

The term “Period of Employment” shall have the meaning described in paragraph 3.

 

The term “Person” shall have the meaning ascribed thereto by Section 3(a)(9) of
the Securities Exchange Act, as modified and used in Sections 13(d) and 14(d)
thereof (except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company, or (v)such Employee or any “group” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act) which
includes the Employee).

 

The term “Termination Date” shall have the meaning described in paragraph 3.

 

-21-



--------------------------------------------------------------------------------

18. Miscellaneous.

 

18.1. Assignment. This Agreement (including, without limitation, paragraph 14
hereof relating to non-competition) shall be binding upon the parties hereto,
the heirs and legal representatives of the Employee and the successors and
assigns of the Bank and the Company.

 

18.2. Notices. Any notice required, permitted or intended to be given under this
Agreement shall be in writing and shall be deemed to have been given only if
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid to the appropriate address shown below, or such
revised address as is delivered to the other party by the same means; except as
provided in subparagraph 10.3 hereinabove with regard to constructive notice.

 

  (a) Notices to the Company or to the Bank shall be sent to:

 

Susquehanna Bancshares

Attn. Director of Human Resources

26 North Cedar Street

P.O. Box 1000

Lititz, PA 17543-7000

 

  (b) Notices to the Employee shall be sent to:

 

Michael M. Quick

323 Hawthorne Avenue

Haddonfield, NJ 08033

 

18.3. Entire Agreement. This Agreement constitutes the entire agreement between
the parties in connection with the subject matter hereof, supersedes any and all
prior agreements or understandings between the parties and may only be changed
by agreement in writing between the parties.

 

18.4. Construction. This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania.

 

-22-



--------------------------------------------------------------------------------

18.5. Paragraph Headings. The paragraph headings herein have been inserted for
convenience of reference only and shall in no way modify or restrict any of the
terms or provisions hereof.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement the day and year first above written.

 

        SUSQUEHANNA BANCSHARES, INC. Attest:  

/s/ James H. Foster

--------------------------------------------------------------------------------

  By:  

/s/ Edward Balderston

--------------------------------------------------------------------------------

    Assistant Secretary       Edward Balderston, Jr.             EVP & CAO      
  EMPLOYEE            

/s/ Michael M. Quick                    (Seal)

--------------------------------------------------------------------------------

            Michael M. Quick

 

-23-